PER CURIAM.
This is a stockholder’s derivative action seeking damages in behalf of Doeskin Products, Inc., resulting from a series of schemes to victimize it, which this court once before characterized as “a bold and outrageous corporate swindle,” see McDonnell v. Tabah, 2 Cir., 297 F.2d 731, 732. We are now asked to hold that insufficient evidence existed to support Judge-Palmieri’s findings of participation by Bell Container Corporation in fraudulent transactions to supply containers and by Harold J. Simon in fraudulent transactions to supply trucking services to the milked corporation. The judge’s extensive findings of fact and conclusions of law closely considered whether the various dealings of these two defendants with persons in fiduciary ca*881pacities to Doeskin were in furtherance of bona fide business purposes and decided they were not. Judge Palmieri’s findings were justified by the evidence.
Affirmed.